Citation Nr: 0527502	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  He died in June 2000.  The appellant in this 
case is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In May 2005, the veteran testified at a Board 
hearing in Washington, DC.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

As a preliminary matter, it is noted that because the 
appellant's claim for DIC under 38 U.S.C.A. § 1151 was filed 
after October 1, 1997, the current version of that statute 
and its implementing regulations are applicable.  See VA 
O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31263 (1998).

These provisions provide that compensation shall be awarded 
for a qualifying death in the same manner as if such death 
were service-connected.  A death is a qualifying death if it 
was not the result of the veteran's willful misconduct and 
(1) the death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, and the proximate cause of 
such death was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

In this case, the veteran's death certificate shows that he 
died at the Baltimore VA Medical Center in June 2000.  The 
cause of his death was anoxic brain injury due to respiratory 
failure, sepsis, and adenocarcinoma of the colon.  A review 
of the claims folder shows that the veteran had also been 
treated for several other chronic conditions, including 
hypertension, chronic obstructive pulmonary disease, 
hepatitis, renal insufficiency, and gout.  

The appellant argues that VA committed medical malpractice 
while treating the veteran, causing his death.  Specifically, 
she notes that the veteran's fatal sepsis was caused by VA's 
failure to properly close the site of a surgery.  She also 
notes that while on a respirator, the veteran suffered from a 
mucus plug, which was not timely treated, leading to his 
death.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  Given the evidence 
of record, the Board finds that a VA medical opinion is 
necessary.  

Under the VCAA, VA also has a duty to notify a claimant of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  VA must also advise the claimant to 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A review of the record indicates that the 
veteran has not yet received the required notification, 
pertinent to her 1151 claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and her attorney to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations. 

2.  The RO should forward the veteran's 
claims folder to a VA physician for the 
purpose of obtaining an opinion as to 
whether it is at least as likely as not 
that the veteran's death was caused by VA 
hospital care, medical or surgical 
treatment, or examination; and, if so, 
whether the proximate cause of such death 
was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

3.  The RO should then readjudicate the 
claim of entitlement to DIC under 38 
U.S.C.A. § 1151.  If the benefit sought 
on appeal remains denied, the veteran and 
her attorney should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

